In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-17-00319-CR
                              NO. 09-17-00320-CR
                              __________________

                     JAMES RAY HAGGARD, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 75th District Court
                        Liberty County, Texas
               Trial Cause No. CR30744 (Counts 1 and 2)
__________________________________________________________________

                                     ORDER

      After this Court issued its memorandum opinion and judgment dated May 29,

2019, wherein we affirmed the trial court’s judgment below, our judgment was

reversed by the Texas Court of Criminal Appeals in its Opinion dated December 9,

2020, and the case was remanded to this Court. Pursuant to the instructions from the

Texas Court of Criminal Appeals, on remand, this Court issued another

memorandum opinion and judgment on June 23, 2021, and therein this Court


                                         1
reversed the judgment of the trial court in Trial Cause Number CR30744, on count

one and count two, and remanded the case back to the trial court.

      The State filed a motion for extension of time to file a petition for

discretionary review in the Texas Court of Criminal Appeals. James Ray Haggard

filed a Motion for Bail with this Court. See Tex. Code Crim. Proc. Ann. art. 44.04(h).

We asked the State to file a response to Haggard’s Motion for Bail, and the State

filed a response, stating that it agreed with Haggard’s request to have this Court set

his bail at $20,000 on each count, but asking this Court to remand the matter of bail

to the trial court to set further conditions of bail. Haggard filed a reply to the State’s

Response and argued that it would be improper to remand anything to the trial court

until after a mandate has issued.

      Pursuant to art. 44.04(h), and after considering the appellant’s motion for bail

and the State’s response, and Haggard’s reply thereto, and after considering the

applicable law, as well as the amounts and conditions of bail previously set by the

trial court on each count below, we therefore set bail at $20,000 on each count, with

the wording of the bond and sureties to be approved by the 75th District Court of

Liberty County, Texas. The appellant shall be released from custody upon his

posting of an approved surety bond with the trial court in the amount of $20,000 on

each count, and with the additional conditions attached to the bond that Haggard

shall appear for any further trial court hearings or for trial, that he shall provide the

                                            2
State with a valid mailing address and telephone number and reside with his mother,

Annie Tarver Bennett, in Crandall, Kaufman County, Texas, that he shall not have

any contact or communication with the victim (as named in each count of the

indictment) or the victim’s family, and that he shall not have any contact with any

children under the age of 17.

      ORDER ENTERED August 11, 2021.

                                                         PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                         3